Citation Nr: 1204604	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-22 651	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for cold injury residuals of the right lower extremity (RLE).

2.  Entitlement to service connection for bilateral sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran also perfected appeals seeking service connection for cold injury residuals to his bilateral upper extremities and left lower extremity in July 2008.  Regrettably, the Veteran died in November 2008.  Thereafter, the RO granted service connection for cold injury residuals to the bilateral upper extremities and left lower extremity in a March 2009 rating decision for accrued benefits purposes.  Accordingly, these issues are no longer in dispute and are not addressed here.  Cf. AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes the Veteran is the appellant for the issues listed above.  The Veteran's spouse initiated a claim in December 2008, after the Veteran's death, seeking DIC benefits.  This claim is addressed by the Board in a separate opinion.


FINDING OF FACT

In December 2008, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, that the Veteran died in November 2008.

CONCLUSION OF LAW

Due to the death of the Veteran, who was the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran, who was the original appellant of these claims, died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  Indeed, the Veteran's spouse filed a claim for DIC benefits in December 2008, which is addressed in a separate Board opinion.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


